Citation Nr: 1614244	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2009 to July 2012.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In September 2015, the Board remanded this issue for further development.  It has now been returned to the Board for further review.

Although a claim of entitlement to service connection for a right knee disorder was initially on appeal, the RO granted entitlement to service connection for right knee patellofemoral pain syndrome in a December 2015 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record shows that the service treatment records associated with the claims file are incomplete.  The September 2012 VA examiner noted that Veterans Health Information Systems and Technology Architecture (VistA) records contained a report of a right foot X-ray in May 2012, prior to the Veteran's discharge, but there was no corresponding service treatment record.  The examiner included the X-ray report, which says that it is from the Ireland Army Community Hospital in Fort Knox, Kentucky.  On remand, an attempt should be made to obtain records of any treatment related to this X-ray.  

The Veteran was afforded a VA examination in December 2015.  The examiner opined that it was less likely than not that the Veteran's bilateral plantar fasciitis was caused by soft tissue trauma in May 2011.  However, the Veteran has not alleged that any specific trauma was the cause, merely that the disorder had its onset in service.  The examiner's opinion did not address the Veteran's lay contentions that his symptoms had their onset in service, other than to note that there was no diagnosis until January 2014. The examiner also did not address the possibility that wear and tear from the Veteran's duties as an infantryman could have been the cause of his condition.  This oversight is particularly notable given that the examiner listed "prolonged standing or jumping" as a possible risk factor for plantar fasciitis, actions that are likely part of the duties of an infantryman.  On remand, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for plantar fasciitis since June 2015.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the VA Montana Health Care System for treatment since November 2015.  

2.  The AOJ should contact the National Personnel Records Center (NPRC), or other appropriate location, to request the Veteran's complete service treatment records.  These efforts should include requesting clinical records from any appropriate records repository that document or relate to treatment at the Ireland Army Community Hospital in Fort Knox, Kentucky, in May 2012.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) (West 2014) and 38 C.F.R. § 3.159(c)(2) (2015), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his medical records as well as any further action to be taken.  

3.  After completing the foregoing development, the AOJ should schedule the Veteran for an examination to determine the nature and etiology of his plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran's current bilateral plantar fasciitis is at least as likely as not (50 percent or greater) related to his military service, including as a result of wear and tear on his feet from his duties as an infantryman.  The examiner should discuss the Veteran's lay contentions regarding onset of symptomatology during active duty service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and  medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directives.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




